Citation Nr: 0603425	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  99-05 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, to include gastroesophageal reflux disease and 
hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1991 to 
October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  A Notice of Disagreement was received in 
October 1998.  A Statement of the Case was issued in February 
1999.  A timely appeal was received in March 1999.

The veteran appeared and testified at a hearing held before a 
hearing officer at the RO in June 1999.  In July 2003, the 
Board remanded the veteran's claim to the Appeals Management 
Center (AMC) for further development.  After conducting the 
required development, the AMC issued Supplemental Statements 
of the Case in April and July 2005.  The veteran's appeal has 
been returned to the Board for final consideration.
  

FINDING OF FACT

The veteran's gastroesophageal reflux disease (acid-reflux 
disease) is not related to any disease or injury incurred in 
service.


CONCLUSION OF LAW

The veteran's gastroesophageal reflux disease (acid-reflux 
disease) was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, written notice was first provided to the 
veteran in a May 2001 Supplemental Statement of the Case, 
subsequent to the initial AOJ decision.  Additional notice 
was provided by letter in February 2003 and August 2004.  
Where, as here, notice was not provided prior to the initial 
AOJ decision, the veteran has the right to content complying 
notice and proper subsequent VA process.  The Board finds 
that any defect with respect to the timing of the notice 
requirement has been cured by the subsequent proper notice 
and VA process, and was, therefore, harmless error.  The 
veteran's claim was filed in May 1998, before the enactment 
of the law requiring this notice.  In May 2001, the RO issued 
a Supplemental Statement of the Case notifying the veteran of 
the changes in the law and readjudicating the veteran's claim 
under the new law.  In February 2003, the RO notified the 
veteran by letter of the first, second and third elements 
required by the Pelegrini II Court as stated above.  In July 
2003, the Board remanded the veteran's claim to the Appeals 
Management Center (AMC) for further development.  In August 
2004, the AMC notified the veteran by letter of the first, 
second, third and fourth elements required by the Pelegrini 
II Court.  Furthermore, by means of the various ratings, 
statement of the case and supplemental statements of the 
case, the veteran has been advised of the specific reasons 
why this particular claim was denied, and the information and 
evidence needed to substantiate the claim.  He has also been 
provided the text of the relevant regulation implementing the 
law with respect to this notice requirement and told it was 
his responsibility to support the claim with appropriate 
evidence.  Indeed, the veteran submitted evidence and 
information relevant to his claim.  Thus, the Board considers 
the notice requirements met, and any error as to the timing 
of the notice to be harmless.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
service medical records are in the file.  VA treatment 
records are in the file from May 1995 through November 1999.  
The veteran has not indicated (despite being asked) that he 
has received any recent VA treatment.  The veteran identified 
private treatment records related to his claim, and VA has 
requested and obtained those records for the period of March 
1994 through November 2004.  Social Security Administration 
(SSA) records were sought, but in June 2000 the SSA responded 
that it was unable to locate the veteran's records.  Medical 
records were sought from the Board of Corrections, but the RO 
was informed in a January 2003 telephone conversation that it 
did not have any of them.  The veteran was notified in the 
rating decisions, Statement of the Case and Supplemental 
Statements of the Case of what evidence the RO had obtained 
and considered in rendering its decision.  He has not 
identified any additional evidence.  VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2005).  
The veteran underwent relevant VA examinations in July 1998 
and March 2004.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claim.  

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must first inquire as to whether the veteran has a 
current gastrointestinal condition.  Medical treatment 
records show that the veteran was first diagnosed to have 
gastroesophageal reflux disease (GERD) in May 1998 during a 
Persian Gulf Registry examination at the Houston, Texas, VA 
Medical Center.  Current private treatment records show the 
veteran continues to be diagnosed with GERD.  VA examiner in 
May 2004 diagnosed the veteran to have acid reflux disease.  
Thus the Board finds that the veteran has a current 
gastrointestinal disorder characterized as GERD or acid 
reflux disease.  

As for a hiatal hernia, the veteran was diagnosed to have a 
hiatal hernia by an upper gastrointestinal series at the July 
1998 VA examination.  An upper endoscopy in May 1998 at the 
VA Medical Center in Houston, Texas, however, did not find a 
hiatal hernia.  An August 2004 endoscopy also does not show a 
diagnosis of a hiatal hernia.  Thus the Board finds that the 
veteran does not currently have a hiatal hernia, and thus 
service connection for a hiatal hernia is not warranted.

The next inquiry then is whether there is an incurrence of an 
injury or disease in service that may be related to the 
veteran's current disorder.  A review of the service medical 
records shows that the veteran did receive treatment for 
complaints of abdominal pain, nausea, vomiting and diarrhea.  
Those complaints, however, were diagnosed as either gastritis 
or gastroenteritis, or were associated with post-surgical 
complaints after the veteran's appendectomy in April 1992.  
There is no diagnosis of chronic GERD or acid reflux disease 
shown in the service medical records.  

Finally, the Board must consider whether there is evidence of 
a link between the veteran's current gastrointestinal 
disorder and his military service.  Where chronicity of a 
disease is not shown in service, service connection may yet 
be established by showing continuity of symptomatology 
between the currently claimed disability and a condition 
noted in service.  38 C.F.R. § 3.303(b) (2005).   A review of 
the treatment records shows that the veteran was not 
diagnosed to have GERD until May 1998, more than five and a 
half years after his separation from service.  There are 
extensive treatment records related to the veteran's 
gastrointestinal complaints, but not all of them have been 
associated with his GERD.  August and October 2004 private 
treatment records for treatment of the veteran's GERD shows 
that his specialist feels that his symptoms are most likely 
secondary to hypersensitivity syndrome, although he is not 
ruling out a motility disorder.  

At the March 2004 VA examination, the veteran complained of 
two distinct problems.  The first condition related to 
complaints of right lower quadrant continuous cramping pain 
on average of three times per week lasting one to one and a 
half days, sometimes associated with nausea and vomiting.  
The veteran associated these complaints with the appendectomy 
that he had in April 1992 while in the service.  The second 
condition was chronic heartburn with daily symptoms mostly 
after taking food and especially when he lies down.  He 
reported having nausea and vomiting off and on, but no 
hematemesis.  He reported having these symptoms since 1992.  
After physical examination and review of the veteran's claims 
file, the examiner diagnosed the veteran to have residual 
right ileohypogastric nerve injury secondary to laparoscopic 
appendectomy and acid-reflux disease.  The examiner opined 
that the veteran's acid-reflux disease is not likely related 
to his laparoscopic appendectomy.  He also stated that he did 
not find any documentation of acid-reflux disease in the 
available service records (06/91 through 10/92).  

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
There is no record of the veteran having GERD or acid-reflux 
disease during his period of active service.  The first 
evidence of a diagnosis of GERD is from May 1998, more than 
five and a half years after the veteran's discharge from 
service.  Although the veteran reports that he has had 
chronic heartburn since 1992, there is no medical evidence to 
support his report.  Furthermore, there is no evidence 
linking the veteran's current GERD to his military service.  
The VA examiner stated that he did not find any documentation 
of acid-reflux disease in the veteran's service medical 
records.  The veteran's current private physicians have 
related his GERD to a hypersensitivity syndrome (or, less 
likely, a motility disorder), but have not related those 
possible causes to any injury or disease incurred during the 
veteran's military service.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005).  As the weight of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine is not 
applicable.

Thus the Board finds that service connection for a 
gastrointestinal disorder, including GERD and hiatal hernia, 
is not warranted, and the veteran's appeal is denied.


ORDER

Entitlement to service connection for a gastrointestinal 
disorder, including gastroesophageal reflux disease and 
hiatal hernia, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


